UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                    Fifth Circuit

                                                                                FILED
                                                                              March 13, 2008
                                      No. 07-60737
                                    Summary Calendar                      Charles R. Fulbruge III
                                                                                  Clerk

SILVER SLIPPER CASINO VENTURE, LLC, et al.,

                                                     Counter Defendants-Appellants,

v.

ELI INVESTMENTS, LLC,

                                                     Counter Claimant-Appellee.


                    Appeal from the United States District Court
                      for the Southern District of Mississippi.
                             USDC No. 1:06-CV-00158


Before HIGGINBOTHAM, STEWART and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiffs-Appellants appeal the district court’s dismissal of their
complaint for lack of admiralty jurisdiction under 28 U.S.C. § 1333(1). For the
reasons articulated in our recent opinion, Silver Slipper Casino Venture, LLC,
et al. v. Eli Investments, LLC, No. 07-60330, we affirm the district court’s ruling.
       AFFIRMED.




       *
         Pursuant to Fifth Circuit Rule 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in Rule
47.5.4.